 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 22,
2016, is entered into by and between Spiral toys, Inc., a Nevada corporation,
(the “Company”), and _____________ (the “Buyer”).

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

 

B. The Buyer desires to purchase and the Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement, (i) a Promissory Note of
the Company, in the form attached hereto as Exhibit A (the “Note”), in the
original principal amount of $________ (the “Original Principal Amount”)
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the “Note”) and (ii) a three-year warrant entitling the Buyer to acquire
__________ shares (the ““Warrant Shares”) of common stock of the Company, $0.001
par value (“Common Stock”), in the form attached hereto as Exhibit B (the
“Warrant”). Together, the Note and the Warrant are sometimes referred to in this
Agreement as the “Transaction Documents”.

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. Purchase and Sale. On the Closing Date (as defined below), the Company shall
issue and sell to the Buyer and the Buyer will purchase from the Company (i) the
Note in the original principal amount of $__________, and (ii) the Warrant (the
“Securities”).

 

1.1. Form of Payment. On the Closing Date and at the Closing (as defined below),
(i) the Buyer shall pay the purchase price of $__________ (the “Purchase Price”)
for the Securities by wire transfer of immediately available funds to a Company
account designated by the Company, in accordance with the Company’s written
wiring instructions, against delivery of the Securities, and (ii) the Company
shall deliver such duly executed Securities on behalf of the Company, to the
Buyer, against delivery of such Purchase Price.

 

1.2. Closing Date. The date and time of the issuance and sale of the Securities
pursuant to this Agreement (the “Closing Date”) shall be on or about January 22,
2016, or such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties.

 

1.3. Share Reservation. The Company shall at all times require its transfer
agent to establish a reserve of shares of its authorized but unissued and
unreserved Common Stock in the amount of __________ shares for purposes of
exercise of the Warrant or conversion of the Note (the “Share Reservation
Amount”). The Company shall cause the Transfer Agent to agree that it will not
reduce the Share Reservation Amount under any circumstances, unless such
reduction is pre-approved in writing by the Buyer.

 

2. Buyer’s Investment Representations and Covenants; Governing Law;
Miscellaneous.

 

2.1 Buyer’s Investment Representations and Covenants.

 

(a) This Agreement is made in reliance upon the Buyer’s representation to the
Company, which by its acceptance hereof Buyer hereby confirms, that the
Securities, the Warrant Shares upon exercise of the Warrant, and the shares of
Common Stock issuable upon conversion of the Note, to be received by the Buyer
will be acquired for investment for the Buyer’s own account, not as a nominee or
agent, and not with a view to the sale or distribution of any part thereof, and
that the Buyer has no present intention of selling, granting participation in,
or otherwise distributing the same, but subject nevertheless to any requirement
of law that the disposition of the Buyer’s property shall at all times be within
its control.

 

 

 

 

(b) The Buyer understands that the Securities, the Warrant Shares upon exercise
of the Warrant, and the shares of Common Stock issuable upon conversion of the
Note are not registered under the 1933 Act, on the basis that the sale provided
for in this Agreement and the issuance of the Securities hereunder is exempt
from registration under the 1933 Act pursuant to Section 4(a)(2) thereof, and
that the Company’s reliance on such exemption is predicated on the Buyer’s
representations set forth herein. The Buyer realizes that the basis for the
exemption may not be present if, notwithstanding such representations, the Buyer
has in mind merely acquiring the Securities the Warrant Shares upon exercise of
the Warrant, and the shares of Common Stock issuable upon conversion of the Note
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise. The Buyer does not have any such intention.

 

(c) The Buyer understands that the Securities, the Warrant Shares upon exercise
of the Warrant, and the shares of Common Stock issuable upon conversion of the
Note may not be sold, transferred, or otherwise disposed of without registration
under the 1933 Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Securities and the Warrant Shares,
or an available exemption from registration under the 1933 Act, the Securities,
the Warrant Shares upon exercise of the Warrant, and the shares of Common Stock
issuable upon conversion of the Note, must be held indefinitely. In particular,
the Buyer is aware that the Securities the Warrant Shares, upon exercise of the
Warrant, and the shares of Common Stock issuable upon conversion of the Note,
may not be sold pursuant to Rule 144 promulgated under the 1933 Act unless all
of the conditions of the applicable Rules are met. Buyer understands that as of
the Closing Date, the Company is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has no present plans to become
subject to such reporting requirements. The Buyer represents that, in the
absence of an effective registration statement covering the Securities, the
Buyer will sell, transfer, or otherwise dispose of the Securities only in a
manner consistent with its representations set forth herein and then only in
accordance with the provisions of Section 5(d) hereof.

 

(d) The Buyer agrees that in no event will the Buyer make a transfer or
disposition of any of the Securities (other than pursuant to an effective
registration statement under the 1933 Act), unless and until (i) the Buyer shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the disposition,
and (ii) if requested by the Company, at the expense of the Buyer or transferee,
the Buyer shall have furnished to the Company or its transfer agent either (A)
an opinion of counsel, reasonably satisfactory to the Company, to the effect
that such transfer may be made without registration under the 1933 Act or (B) a
“no action” letter from the Securities and Exchange Commission to the effect
that the transfer of such securities without registration will not result in a
recommendation by the staff of the SEC that action be taken with respect
thereto. The Company will not require such a legal opinion or “no action” letter
in any transaction in compliance with Rule 144.

 

(e) The Buyer represents and warrants to the Company that the Buyer is (i) an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the 1933 Act, as presently in effect and, for the purpose of Section
25102(f) of the California Corporations Code, the Buyer is excluded from the
count of “purchasers” pursuant to Rule 260.102.13 thereunder (ii) experienced in
making investments of the kind described in this Agreement and the other
Transaction Documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and to evaluate the
merits and risks of an investment in the Securities, and (iv) understands that
its investment in the Securities involves a high degree of risk and is able to
afford the entire loss of its investment in the Securities.

 

 2 

   

 

(f) Intentionally left blank

 

(g) The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.

 

(h) The Buyer and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Buyer has also had the
opportunity to obtain and to review the Company’s filings on the SEC’s EDGAR
website.

 

(i) This Agreement and the other Transaction Documents to which the Buyer is a
party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Buyer and are valid and
binding agreements of the Buyer enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally.

 

(j) The Buyer represents and warrants that:

 

(i) The Buyer has not been convicted, within 10 years before the sale of the
Securities, of any felony or misdemeanor:

 

● in connection with the purchase or sale of any security;

● involving the making of any false filing with the SEC; or

● arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment advisor or paid solicitor of purchasers
of securities.

 

(ii) The Buyer is not subject to any order, judgment or decree of any court of
competent jurisdiction, entered within 5 years before the sale of the
Securities, that, at the time of such sale, restrains or enjoins the Buyer from
engaging or continuing to engage in any conduct or practice:

 

● in connection with the purchase or sale of any security;

● involving the making of any false filing with the SEC; or

● arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities.

 

 3 

   

 

(iii) The Buyer is not subject to a final order1 of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that at
the time of the sale of the Securities, bars the Buyer from:

 

● association with an entity regulated by such commission, authority, agency or
officer;

● engaging in the business of securities, insurance or banking;

● engaging in savings association or credit union activities; or

● constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within 10 years
before the sale of the Securities.

 

(iv) The Buyer is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that, at the time of the sale of the Securities:

 

● suspends or revokes the Buyer’s registration as a broker, dealer, municipal
securities dealer or investment adviser;

● places limitations on the activities, functions or operations of, or imposes
civil money penalties on, such person; or

● bars the Buyer from being associated with any entity or from participating in
the offering of any penny stock.

 

(v) The Buyer is not subject to any order of the SEC, entered within 5 years
before the sale of the Securities, that, at the time of such sale, orders the
Buyer to cease and desist from committing or causing a future violation of:

 

● any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or

● Section 5 of the Securities Act.

 

(vi) The Buyer has not been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

(vii) The Buyer has not filed (as a registrant or issuer) and was not named as
an underwriter in any registration statement or Regulation A offering statement
filed with the SEC that, within 5 years before the sale of the Securities, was
the subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, at the time of the sale of the Securities, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued.

 



 



1 A “final order” is a written directive or declaratory statement issued by a
federal or state agency described in Rule 506(d)(1)(iii) under the Securities
Act of 1933 under applicable statutory authority that provides for notice and an
opportunity for a hearing, which constitutes a final disposition or action by
that federal or state agency.

 

 4 

   

 

(viii) The Buyer is not subject to a United States Postal Service false
representation order entered within 5 years before the sale of the Securities,
and the Buyer is not, at the time of the sale of the Securities, subject to a
temporary restraining order or preliminary injunction with respect to conduct
alleged by the United States Postal Service to constitute a scheme or device for
obtaining money or property through the mail by means of false representations.

 

(k) The Buyer understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Securities.

 

(l) The Buyer agrees with the Company and with each other buyer of the
Securities not to sell the Company’s Common Stock short, either directly or
indirectly through its affiliates, principals, advisors, and any broker dealer
or any third parties until the Buyer and each other buyer of the Securities no
longer holds any of the Securities.

 

2.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in New York.
The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other transaction document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. THE COMPANY AND THE BUYER
HEREBY IRREVOCABLY WAIVE ANY RIGHT THE COMPANY AND/OR THE BUYER MAY HAVE TO, AND
EACH AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

2.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.

 

 5 

   

 

2.4 Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

2.5 Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

2.6 Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.

 

2.7 Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

2.7.1 the date delivered, if delivered by personal delivery as against written
receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,

 

2.7.2 the fifth Business Day (defined as any day that is not a Saturday, Sunday
or holiday as designated by the United States government or the State of
California) after deposit, postage prepaid, in the United States Postal Service
by registered or certified mail, or

 

2.7.3 the third Business Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to the Company, to:

 

Spiral Toys, Inc.

30077 Agoura Court, Suite 230

Agoura Hills, California 91301

Attn.: Chief Executive Officer

Facsimile No.: 805-380-7633

Email Address: Akio@Spiraltoys.com

 

If to the Buyer:

_______________

_______________

_______________

 

2.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Notwithstanding
anything to the contrary herein, the rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the Buyer,
which consent may be withheld at the sole discretion of the Buyer; provided,
however, that in the case of a merger, sale of substantially all of the
Company’s assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company’s consent thereto.

 

 6 

   

 

2.9 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

2.10 Survival. The representations and warranties of the Company and the Buyer
and the agreements and covenants set forth in this Agreement shall survive the
Closing hereunder. The Company agrees to indemnify and hold harmless the Buyer
and all of its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its obligations under this Agreement, including
advancement of expenses as they are incurred. The Buyer agrees to indemnify and
hold harmless the Company and all of its officers, directors, employees,
attorneys, and agents for loss or damage arising as a result of or related to
any breach or alleged breach by the Buyer of any of the Buyer’s representations,
warranties and covenants set forth in this Agreement or any of the Buyer’s
obligations under this Agreement, including advancement of expenses as they are
incurred.

 

2.11 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

2.12 Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

2.13 Buyer’s Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents on the Buyer are
cumulative and not exclusive of any other rights or remedies, and shall be in
addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.

 

2.14 Ownership Limitation. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
the Note or upon exercise of the Warrant, so that the Buyer would, together with
other shares of Common Stock held by the Buyer or the Buyer’s Affiliates, own or
beneficially own by virtue of such action or receipt of additional shares of
Common Stock a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), the Company
shall not be obligated and shall not issue to the Buyer shares of Common Stock
which would exceed the Maximum Percentage (unless the issuance is in accordance
with Section 3(c)(i) of the Note), but only until such time as the Maximum
Percentage would no longer be exceeded by any such receipt of shares of Common
Stock by the Buyer. The foregoing limitations are enforceable, unconditional and
non-waivable and shall apply to all Affiliates and assigns of the Buyer.

 

2.15 Attorneys’ Fees and Cost of Collection. In the event of any action at law
or in equity to enforce or interpret the terms of this Agreement or any of the
other Transaction Documents, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 7 

   

 

SUBSCRIPTION AMOUNT:

 

Original Principal Amount of Note: $________ Purchase Price: $________

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

THE COMPANY:

 

Spiral Toys, Inc.         By:     Mr. Mark Meyers   Chief Executive Officer    
    THE BUYER:         By:    

 

 8 

   

 

EXHIBIT A

 

NOTE

 

 9 

   

 

EXHIBIT B

 

WARRANT

 

 10 

   

 

 

 